 

Exhibit 10.2

 

EXECUTION VERSION

 

FORM OF ESCROW AGREEMENT

 

This Escrow Agreement (together with the Schedules hereto, this “Escrow
Agreement”) is made as of the 22nd day of August, 2014, by and among Elroy
Acquisition Company, LLC, a Delaware limited liability company (“Buyer”),
Astrotech Corporation, a Washington corporation (“ASTC”) and Citibank, N.A. (the
“Escrow Agent”).

 

WHEREAS, the above-named parties desire that ASTC and Buyer appoint Escrow Agent
with the duties and responsibilities and upon the terms and conditions provided
in Schedule A attached hereto and made apart hereof;

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements of the parties contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I
RIGHTS AND DUTIES OF ESCROW AGENT

 

Section 1.01         Rights and Duties of Escrow Agent. The above-named parties
agree that the following provisions shall control with respect to the rights,
duties, liabilities, privileges and immunities of the Escrow Agent:

 

(a)          The Escrow Agent shall neither be responsible for or under, nor
chargeable with knowledge of, the terms and conditions of any other agreement,
instrument or document executed between/among the parties hereto, except as may
be specifically provided in Schedule A attached hereto. This Escrow Agreement
sets forth all of the obligations of the Escrow Agent, and no additional
obligations shall be implied from the terms of this Escrow Agreement or any
other agreement, instrument or document.

 

(b)          The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney or
other writing delivered to it by any other party without being required to
determine the authenticity or validity thereof or the correctness of any fact
stated therein, the propriety or validity of the service thereof, or the
jurisdiction of the court issuing any judgment or order. The Escrow Agent may
act in reliance upon any signature believed by it to be genuine, and may assume
that such person has been properly authorized to do so.

 

(c)          Each of the parties, jointly and severally, agrees to reimburse the
Escrow Agent on demand for, and to indemnify and hold the Escrow Agent harmless
against and with respect to, any and all loss, liability, damage or expense
(including, but without limitation, attorneys' fees, costs and disbursements)
that the Escrow Agent may suffer or incur in connection with this Escrow
Agreement and its performance hereunder or in connection herewith, except to the
extent such loss, liability, damage or expense arises from its willful
misconduct or gross negligence as adjudicated by a court of competent
jurisdiction. The Escrow Agent shall have the further right at any time and from
time to time to charge, and reimburse itself from, the property held in escrow
hereunder.

 

 

 

 

(d)          The Escrow Agent may consult with legal counsel of its selection in
the event of any dispute or question as to the meaning or construction of any of
the provisions hereof or its duties hereunder, and it shall incur no liability
and shall be fully protected in acting in accordance with the opinion and
instructions of such counsel. Each of the parties, jointly and severally, agrees
to reimburse the Escrow Agent on demand for such legal fees, disbursements and
expenses and in addition, the Escrow Agent shall have the right to reimburse
itself for such fees, disbursements and expenses from the property held in
escrow hereunder.

 

(e)          The Escrow Agent shall be under no duty to give the property held
in escrow by it hereunder any greater degree of care than it gives its own
similar property.

 

(f)          The Escrow Agent shall invest the property held in escrow in such a
manner as directed in Schedule A attached hereto, which may include deposits in
Citibank and mutual funds advised, serviced or made available by Citibank or its
affiliates even though Citibank or its affiliates may receive a benefit or
profit therefrom. The Escrow Agent and any of its affiliates are authorized to
act as counterparty, principal, agent, broker or dealer while purchasing or
selling investments as specified herein. The Escrow Agent and its affiliates are
authorized to receive, directly or indirectly, fees or other profits or benefits
for each service, task or function performed, in addition to any fees as
specified in Schedule B attached hereto, without any requirement for special
accounting related thereto.

 

The parties to this Escrow Agreement acknowledge that non-deposit investment
products are not obligations of, or guaranteed, by Citibank/Citigroup nor any of
its affiliates; are not FDIC insured; and are subject to investment risks,
including the possible loss of principal amount invested. Only deposits in the
United States are subject to FDIC insurance.

 

(g)          The Escrow Agent shall have no obligation to invest or reinvest the
property held in escrow if all or a portion of such property is deposited with
the Escrow Agent after 11:00 AM Eastern Time on the day of deposit. Instructions
to invest or reinvest that are received after 11:00 AM Eastern Time will be
treated as if received on the following business day in New York. The Escrow
Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to distribute amounts from the
escrow property pursuant to the terms of this Escrow Agreement. Requests or
instructions received after 11:00 AM Eastern Time by the Escrow Agent to
liquidate all or any portion of the escrowed property will be treated as if
received on the following business day in New York. The Escrow Agent shall have
no responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the escrowed property, as applicable, provided
that the Escrow Agent has made such investment, reinvestment or liquidation of
the escrowed property in accordance with the terms, and subject to the
conditions of this Escrow Agreement.

 

(h)          In the event of any disagreement between/among any of the parties
to this Escrow Agreement, or between/among them or either or any of them and any
other person, resulting in adverse claims or demands being made in connection
with the subject matter of the Escrow, or in the event that the Escrow Agent, in
good faith, be in doubt as to what action it should take hereunder, the Escrow
Agent may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement

 

-2-

 

 

continues or such doubt exists, and in any such event, the Escrow Agent shall
not become liable in any way or to any person for its failure or refusal to act,
and the Escrow Agent shall be entitled to continue so to refrain from acting
until (i) the rights of all parties shall have been fully and finally
adjudicated by a court of competent jurisdiction, or (ii) all differences shall
have been adjusted and all doubt resolved by agreement among all of the
interested persons, and the Escrow Agent shall have been notified thereof in
writing signed by all such persons. The Escrow Agent shall have the option,
after 30 calendar days’ notice to the other parties of its intention to do so,
to file an action in interpleader requiring the parties to answer and litigate
any claims and rights among themselves. The rights of the Escrow Agent under
this paragraph are cumulative of all other rights which it may have by law or
otherwise.

 

(i)          The Escrow Agent is authorized, for any securities at any time held
hereunder, to register such securities in the name of its nominee(s) or the
nominees of any securities depository, and such nominee(s) may sign the name of
any of the parties hereto to whom or to which such securities belong and
guarantee such signature in order to transfer securities or certify ownership
thereof to tax or other governmental authorities.

 

(j)          Notice to the parties shall be given as provided in Schedule A
attached hereto.

 

ARTICLE II
INTEREST

 

Section 2.01         Interest. The Escrow Agent shall make payments of income
earned on the escrowed property as provided in Schedule A attached hereto. Each
such payee shall provide to the Escrow Agent an appropriate W-9 form for tax
identification number certification or a W-8 form for non-resident alien
certification. The Escrow Agent shall be responsible only for income reporting
to the Internal Revenue Service with respect to income earned on the escrowed
property.

 

ARTICLE III
RESIGNATION AND TERMINATION

 

Section 3.01         Resignation and Termination. The Escrow Agent may, in its
sole discretion, resign and terminate its position hereunder at any time
following 30 calendar days’ written notice to the parties to the Escrow
Agreement herein. On the effective date of such resignation, the Escrow Agent
shall deliver this Escrow Agreement together with any and all related
instruments or documents to any successor escrow agent agreeable to the parties,
subject to this Escrow Agreement herein. Buyer and ASTC may remove the Escrow
Agent by furnishing to the Escrow Agent a joint written notice (signed by both
Buyer and ASTC) along with payment of all fees and expenses to which the Escrow
Agent is entitled through the date of removal. Such resignation or removal, as
the case may be, shall be effective upon the appointment of a successor, and the
Escrow Agent’s sole responsibility thereafter shall be to safely keep the
Escrowed Funds and to deliver the same to a successor escrow agent as shall be
appointed by Buyer and ASTC, as evidenced by a joint written notice with the
Escrow Agent or in accordance with a court order. If a successor escrow agent
has not been appointed prior to the expiration of 30 calendar days following the
date of the notice of such resignation, the then

 

-3-

 

 

acting Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent, or other appropriate relief. Any such
resulting appointment shall be binding upon all of the parties to this Escrow
Agreement.

 

ARTICLE IV
FEES; INSTRUCTIONS

 

Section 4.01         Fees. The Escrow Agent shall receive the fees provided in
Schedule B attached hereto. In the event that such fees are not paid to the
Escrow Agent within 30 calendar days of presentment to the party responsible for
such fees as set forth in said Schedule B, then the Escrow Agent may pay itself
such fees from the property held in escrow hereunder. Once fees have been paid,
no recapture or rebate will be made by the Escrow Agent.

 

Section 4.02         Instructions to Escrow Agent. In the event funds transfer
instructions are given (other than in writing at the time of execution of this
Escrow Agreement), whether in writing, by telecopier or otherwise, the Escrow
Agent is authorized to seek confirmation of such instructions by telephone call
back to the person or persons designated in Schedule A attached hereto, and the
Escrow Agent may rely upon the confirmations of anyone purporting to be the
person or persons so designated. To assure accuracy of the instructions it
receives, the Escrow Agent may record such call backs. If the Escrow Agent is
unable to verify the instructions, or is not satisfied with the verification it
receives, it will not execute the instruction until all issues have been
resolved. The persons and telephone numbers for call backs may be changed only
in writing actually received and acknowledged by the Escrow Agent. The parties
agree to notify the Escrow Agent of any errors, delays or other problems within
30 calendar days after receiving notification that a transaction has been
executed. If it is determined that the transaction was delayed or erroneously
executed as a result of the Escrow Agent’s error, the Escrow Agent's sole
obligation is to pay or refund such amounts as may be required by applicable
law. In no event shall the Escrow Agent be responsible for any incidental or
consequential damages or expenses in connection with the instruction. Any claim
for interest payable will be at the Escrow Agent's published savings account
rate in effect in New York, New York.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01         Amendments. Any modification of this Escrow Agreement or
any additional obligations assumed by any party hereto shall be binding only if
evidenced by a writing signed by each of the parties hereto.

 

Section 5.02         Governing Law; Jurisdiction. This Escrow Agreement shall be
governed by the law of the State of New York in all respects. The parties hereto
irrevocably and unconditionally submit to the jurisdiction of a federal or state
court located in the Borough of Manhattan, City, County and State of New York,
in connection with any proceedings commenced regarding this Escrow Agreement,
including but not limited to, any interpleader proceeding or proceeding for the
appointment of a successor escrow agent the Escrow Agent may commence pursuant
to this Escrow Agreement, and all parties irrevocably submit to the jurisdiction
of such courts for the determination of all issues in such proceedings, without
regard

 

-4-

 

 

to any principles of conflicts of laws, and irrevocably waive any objection to
venue of inconvenient forum.

 

Section 5.03         Counterparts. This Escrow Agreement may be executed in one
or more counterparts, each of which counterparts shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Escrow Agreement. Facsimile signatures on counterparts of this
Escrow Agreement shall be deemed original signatures with all rights accruing
thereto.

 

Section 5.04         Force Majeure. The Escrow Agent shall not incur any
liability for not performing any act or fulfilling any obligation hereunder by
reason of any occurrence beyond its control (including, but not limited to, any
provision of any present or future law or regulation or any act of any
governmental authority, any act of God or war or terrorism, or the
unavailability of the Federal Reserve Bank wire services or any electronic
communication facility).

 

Section 5.05         Publications. No printed or other material in any language,
including prospectuses, notices, reports, and promotional material which
mentions “Citibank” by name or the rights, powers, or duties of the Escrow Agent
under this Escrow Agreement shall be issued by any other parties hereto, or on
such party’s behalf, without the prior written consent of the Escrow Agent.

 

[Signature page follows]

 

-5-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

  CITIBANK, N.A., as Escrow Agent         By: /s/ William T. Lynch     Name:
William T. Lynch     Title:  Director         ELROY ACQUISITION COMPANY, LLC    
    By: /s/ Susan E. Costlow     Name: Susan E. Costlow     Title:  Vice
President         ASTROTECH CORPORATION         By: /s/ Thomas B. Pickens III  
  Name: Thomas B. Pickens III     Title:  Chief Executive Officer

 

[Signature Page to Escrow Agreement]

 

 

 

 

SEC Shareholder Disclosure Rule 14b-2: SEC Rule 14b-2 directs us to contact you
to request authorization to provide your name, address and share position with
respect to the referenced account to requesting companies whose stock you have
voting authority over. Under the Rule, we must make the disclosures for accounts
opened after December 28, 1986, if requested, unless you specifically object to
disclosure. Hence, failure to respond will be deemed consent to disclosure.
Thank you for assisting us in complying with this SEC rule.

 

¨Yes, we are authorized to release your name, address and share positions

 

¨No, we are not authorized to release your name, address and share positions.

 

      (Signature)   (Date)

 

Reference Account No.: ______________________

 

Citi Private Bank is a business of Citigroup Inc. (“Citigroup”), which provides
its clients access to a broad array of products and services available through
bank and non-bank affiliates of Citigroup. Not all products and services are
provided by all affiliates or available at all locations.

 



Investment Products: •No Bank Guarantee •Not FDIC Insured •May Lose Value

 

Citigroup Inc., its affiliates, and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of Citigroup Inc. and its
affiliates. These materials are not intended or written to be used, and cannot
be used or relied upon, by any such taxpayer for the purpose of avoiding tax
penalties. Any such taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.

 

Custody Services are provided by Citibank N.A.

 

Citi and Citi with Arc Design are registered service marks of Citigroup Inc. or
its affiliates.

 

© 2014 Citigroup Inc. All rights reserved.

 

Citibank, N.A. Member FDIC

 

 

 

 

SCHEDULE A

 

This “Schedule A” is the Schedule A referred to in that certain Escrow Agreement
dated August 22, 2014 (the Escrow Agreement, including this schedule and any
other schedules and/or exhibits attached hereto, all of the terms and conditions
of which are incorporated herein by reference, in each case as amended and/or
supplemented from time to time in accordance with the terms hereof, the “Escrow
Agreement”) by and among Elroy Acquisition Company, LLC, a Delaware limited
liability company (“Buyer”), Astrotech Corporation, a Washington corporation
(“ASTC”), and Citibank, N.A. (the “Escrow Agent”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement (as defined below).

 

WHEREAS, Lockheed Martin, Buyer, ASTC, ASO and AFH are parties to that certain
Asset Purchase Agreement dated as of May 28, 2014 (the “Purchase Agreement”).

 

WHEREAS, upon execution hereof, Buyer will place the Escrow Amount into the
Escrow Account (each term as hereinafter defined) pursuant to Section 2.04 of
the Purchase Agreement.

 

WHEREAS, the Buyer and ASTC desire Escrow Agent to act as escrow agent as
provided herein, and Escrow Agent is willing to so act.

 

I.                 Description of Transaction

 

Article I.            The parties hereto hereby appoint Citibank, N.A. as the
escrow agent for the Escrowed Funds (as hereinafter defined) and direct
Citibank, N.A., as the escrow agent, to open and maintain a separate escrow
account (the “Escrow Account”), in each case upon the terms and conditions set
forth in this Escrow Agreement. Citibank, N.A. hereby accepts such appointment
as the escrow agent for the Escrowed Funds and agrees to open and maintain the
Escrow Account and to act as the escrow agent for the Escrowed Funds, in each
case upon the terms and conditions set forth in this Escrow Agreement.

Article II.          

Promptly upon execution of this Escrow Agreement, Buyer shall deposit six
million, one hundred thousand dollars ($6,100,000) (the “Escrow Amount”) via
wire transfer of immediately available funds to the Escrow Account. The amount
of all deposits in the Escrow Account minus any distributions therefrom
hereunder are collectively referred to as the “Escrowed Funds”. The Escrow Agent
shall have no duty to solicit the delivery of any property into the Escrow
Account.

 

The Escrow Agent is not a party to any other provisions, covenants or agreements
as may exist between the other parties hereto and shall not distribute or
release the Escrowed Funds except in accordance with the express terms and
conditions of this Escrow Agreement.

 

A-1

 

 

II.               Investment Instructions

 

Unless otherwise instructed in writing by Buyer and ASTC, the Escrow Agent shall
invest and reinvest the Escrowed Funds in a “noninterest-bearing transaction
account” insured by the Federal Deposit Insurance Corporation to the applicable
limits. The Escrowed Funds shall at all times remain available for distribution
in accordance with Section III below.

 

The Escrow Agent is authorized to establish a noninterest-bearing transaction
account for the Escrowed Funds and to transfer cash balances between the Escrow
Account and its respective noninterest-bearing transaction account as necessary
to facilitate transactions as contemplated by this Escrow Agreement. The parties
hereto acknowledge that a monthly account statement will be issued for the
noninterest-bearing transaction account in addition to the monthly account
statement for the Escrow Account.

 

III.             Disbursement Instructions

 

The Escrow Agent shall retain the Escrowed Funds in the Escrow Account and shall
not disburse the Escrowed Funds or any portion thereof except as follows:

 

(A) pursuant to joint written instructions signed by Buyer and ASTC instructing
the Escrow Agent to release a portion or portions of the Escrowed Funds to such
party or parties in such amount or amounts specified in such joint written
instructions;

 

(B) pursuant to a certified copy of a final judgment of a court of competent
jurisdiction directing that (i) a Buyer Indemnified Party shall be entitled to
any Damages from any Seller Company pursuant to Article XI of the Purchase
Agreement or (ii) any Seller Company is entitled to all or a portion of the
Escrowed Funds pursuant to the terms of the Purchase Agreement, in each case of
(i) and (ii), as to which the time for appeal of the judgment shall have expired
and no appeal shall be pending;

 

(C) within three (3) Business Days after the 18-month anniversary of this
Agreement (the period from the date of this Agreement to such 18-month
anniversary, the “Claims Period”), the Escrow Agent shall release to ASTC the
then-remaining Escrowed Funds minus any amounts in respect of any pending claims
pursuant to Section IV below; or

 

(D)  as provided in Section IV below.

 

IV.              Claims Against the Escrow Account

 

(A)  Buyer may deliver a certificate signed by Buyer (the “Notice of Claim”) to
the Escrow Agent on or before the last day of the Claims Period, with
contemporaneous delivery to ASTC.  The Notice of Claim shall contain the Claim
Notice required by Section 11.03 of the Purchase Agreement.

 

A-2

 

 

No delay in providing such Notice of Claim within the Claims Period shall affect
any Buyer Indemnified Party’s rights hereunder or under the Purchase Agreement,
unless (and then only to the extent that) the Seller Companies are prejudiced
thereby.

 

(B)  Following a Final Determination, Buyer and ASTC shall deliver written
notice to the Escrow Agent instructing the Escrow Agent to distribute some or
all of the Escrow Fund in accordance with the terms of such Final Determination.

 

V.              Termination of the Escrow Account

 

This Escrow Agreement, the duties of the Escrow Agent and the Escrow Account
shall automatically terminate upon the payment in full by the Escrow Agent of
the Escrowed Funds as directed herein.

 

VI.             Notices

 

Any notice or other communication required or permitted to be delivered to any
party under this Escrow Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered (by hand, by registered
mail, by courier or express delivery service or by facsimile) to the address or
facsimile telephone number set forth beneath the name of such party below (or to
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other parties):

 

If to Buyer:     Name:   Lockheed Martin Corporation Address:  

6801 Rockledge Drive

Bethesda, Maryland 20817

      Attn:   Senior Vice President, General Counsel and Corporate Secretary
Telephone:   301-897-6697 Facsimile:   301-897-6013       With a copy to:    
Name:   Hogan Lovells US LLP Address:   100 International Drive, Suite 2000    
Baltimore, Maryland 21202       Attn:   David A. Gibbons Telephone:  
410-659-2767 Facsimile:   410-659-2701      

If to ASTC:

 

    Name:   Astrotech Corporation Address:   401 Congress Avenue, Suite 1650

 

A-3

 

 

    Austin, Texas 78701       Attn:   Thomas B. Pickens III, Chief Executive
Officer Email:   tpickens@astrotechcorp.com       With a copy to:     Name:  
Sheppard Mullin Richter & Hampton LLP Address:  

30 Rockefeller Plaza

New York, New York 10112-0015

      Attn:   John R. Hempill Telephone:   212-634-3073 Facsimile:  
212-655-1713      

If to the Escrow Agent



    Name:   Citibank, N.A. Address:   Citi Private Bank     153 East 53rd
Street, 21st Floor     New York, New York 10022       Attn:   William T. Lynch,
Director Telephone:   212-783-7108 Facsimile:   212-783-7131

 

VII.            Account Statements and Advices

 

Unless instructed otherwise in writing by the party in question, the Escrow
Agent shall prepare monthly account statements for the Escrow Account and
deliver such statements to all parties listed in Section VI above. All such
parties shall also receive advices for all transactions in the Escrow Account as
any such transactions occur.

 

VIII.           Authorized Persons of ASTC and the Buyer

 

The Escrow Agent shall be authorized to take instructions jointly from each of
the individuals listed on the Certificates of Incumbency attached to the Escrow
Agreement as Schedule C (or any successors of such individuals who have assumed
the positions of the individuals listed in Schedule C) from on behalf of ASTC
and Buyer with respect to the Escrowed Funds. The persons listed on Schedule C
shall also be the designated callback authorized individuals of ASTC and Buyer,
respectively, to be notified by the Escrow Agent, upon the release of all or a
portion of the Escrowed Funds from the Escrow Account.

 

IX.              Certificate of Incumbency

 

A Certificate of Incumbency for each of ASTC and Buyer shall be provided to the
Escrow Agent upon execution of this Escrow Agreement.

A-4

 

 

X.               Fee Information

 

ASTC and Buyer shall each be responsible for, and agrees to promptly pay the
Escrow Agent, upon request from the Escrow Agent, 50% of Escrow Agent’s
compensation as set forth on Schedule B to the Escrow Agreement for its services
as escrow agent hereunder, and to reimburse the Escrow Agent for all costs and
expenses in connection with the performance of its duties and obligations
hereunder, including reasonable attorneys’ fees incurred by the Escrow Agent.

 

XI.              Tax Information

 

The party to whom any interest is paid shall be responsible for, and the
taxpayer on all taxes due on, the interest or income earned on the Escrowed
Funds for the calendar year in which such interest or income is earned. A W-9
for each party signing the Escrow Agreement shall be provided to the Escrow
Agent upon execution of this Escrow Agreement.

 

A-5

 

 

SCHEDULE B

 

ESCROW AGENT FEE SCHEDULE

 

Prepared for:

Project Elroy Escrow Account,

Citibank, N.A., Escrow Agent

 

Acceptance Fee

To cover the acceptance of the Escrow Agency appointment, the study of the
Escrow Agreement, and supporting documents submitted in connection with the
execution and delivery thereof, and communication with other members of the
working group:

 

WAIVED

 

Administration Fee

To cover maintenance of the Escrow Account including safekeeping of assets in
the escrow account, normal administrative functions of the Escrow Agent,
including maintenance of the Escrow Agent’s records, follow-up of the Escrow
Agreement’s provisions, and any other safekeeping duties required by the Escrow
Agent under the terms of the Escrow Agreement.

 

WAIVED

 

Contingent upon the Escrowed Funds being deposited in a noninterest-bearing
transaction deposit account insured by the Federal Deposit Insurance Corporation
(“FDIC”) up to the applicable limits.

 

1099 Tax Preparation Fee

To cover preparation of Forms 1099-INT for either escrow parties for each
calendar year:

 

WAIVED

 

Transaction Fees

To oversee all required disbursements from escrow account, including
disbursements to the escrow parties, fees associated with postage and overnight
delivery charges incurred by the Escrow Agent as required under the terms and
conditions of the Escrow Agreement:

 

WAIVED

 

Legal Fees

 

At Cost, when applicable.

 

If applicable, legal fees associated with the review of the Escrow Agreement by
Escrow Agent’s external counsel will be forwarded to the party responsible for
payment of Escrow Agents fees and expenses as established in the Escrow
Agreement.

 

B-1

 

 

Other Fees

 

$2,500 per amendment, when necessary

 

Date Submitted:             May 28, 2014

 

B-2

 

 

SCHEDULE C

 

CERTIFICATES OF INCUMBENCY

 

(Attached)

 

 

 

 

ASTROTECH CORPORATION

INCUMBENCY CERTIFICATE

 

I, VINCENT GOMEZ do hereby certify that I am the duly elected, qualified and
acting CONTROLLER of ASTROTECH CORPORATION, a Washington corporation (the
"Company"). I further certify that the persons listed below (the “Designees”)
are authorized individually by the Company to execute agreements and provide
written funds transfer instructions, investment instructions, and all other
notices, instructions, requests and communications in connection with the Escrow
Agreement between Citibank, N.A. as Escrow Agent, the Company and Elroy
Acquisition Company, LLC. The Designees hold the offices of the Company set
forth opposite their names and the specimen of their signatures set forth below
are true specimens thereof.

 

Name       Signature           Thomas B. Pickens III   Title: Chief Executive
Officer   /s/Thomas B. Pickens III          

 Eric Stober

 

Title: Chief Financial Officer

 

 /s/Eric Stober

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Incumbency as of August 11, 2014.

 

  /s/Vincent Gomez   Name: Vincent Gomez   Title: Corporate Controller

 

Call Back Authorized Individuals:

 

The below listed persons (must list at least two individuals) have been
designated Call Back Authorized Individuals of ASTROTECH CORPORATION and will be
notified by Citibank N.A. upon the release of Escrow Property from the escrow
account(s) unless an original “Standing or Predefined Instruction” letter is on
file with the Escrow Agent.

 

Name:   Telephone #:       Thomas B. Pickens III   Business Phone:  (512)
485-9522       Eric Stober   Business Phone: (512) 485-9521

 

C-1

 

 

ELROY ACQUISITION COMPANY, LLC

INCUMBENCY CERTIFICATE

 

I, Kathy L. Allen, do hereby certify that I am the duly elected, qualified and
acting Assistant Secretary of ELROY ACQUISITION COMPANY, LLC, a Delaware limited
liability company (the "Company"). I further certify that the persons listed
below (the “Designees”) are authorized individually by the Company to execute
agreements and provide written funds transfer instructions, investment
instructions, and all other notices, instructions, requests and communications
in connection with the Escrow Agreement dated August 22, 2014 between Citibank,
N.A. as Escrow Agent, the Company and Astrotech. The Designees hold the offices
of the Company set forth opposite their names and the specimen of their
signatures set forth below are true specimens thereof.

 

Name       Signature          

 Susan E. Costlow

  Title: Director, Corporate Development  

 /s/Susan E. Costlow

         

 Rena Whitney

 



Title: Director, Global Treasury Operations

 

 /s/Rena Whitney

         

 Ramon Cordero

 



Title: Director Cash Management

 

 /s/Ramon Cordero

 

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of
Incumbency as of August 22, 2014.

 

  /s/Kathy L. Allen   Name: Kathy L. Allen   Title: Assistant Secretary

 

Call Back Authorized Individuals:

 

The below listed persons (must list at least two individuals) have been
designated Call Back Authorized Individuals of ASTROTECH CORPORATION and will be
notified by Citibank N.A. upon the release of Escrow Property from the escrow
account(s) unless an original “Standing or Predefined Instruction” letter is on
file with the Escrow Agent.

 

Name:   Telephone #:       Susan E. Costlow   Business Phone:  (301) 897-6359  
    Rena Whitney   Business Phone: (301) 897-6340       Ramon Cordero   Business
Phone: (301) 897-6025

 

C-2

